Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 1 of 11




                     EXHIBIT I
Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 2 of 11


                                                                     1
 1               IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
 2                          TYLER DIVISION

 3 VIRNETX INC. AND SCIENCE              *    CIVIL ACTION NO.

 4 APPLICATIONS INTERNATIONAL            *    6:12-cv-855-RWS

 5 CORPORATION,                          *    (Lead Consolidated Case)

 6                                       *

 7        Plaintiffs,                    *

 8                                       *

 9 VS.                                   *

10                                       *

11                                       *

12 APPLE INC.,                           *    Tyler, Texas

13                                       *    January 28, 2016

14        Defendant.                     *    9:06 a.m.

15

16 ---------------------------------------------------------

17

18        REPORTER'S TRANSCRIPT OF JURY TRIAL, VOLUME 4

19         BEFORE THE HONORABLE ROBERT W. SCHROEDER III

20                    UNITED STATES DISTRICT JUDGE

21

22 ---------------------------------------------------------

23

24

25
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 3 of 11


                                                                               225
           1 instructions on that.

           2                 THE COURT:     Yeah.

           3                 MR. JONES:     Thank you, Your Honor.

           4                 THE COURT:     That's fine.

03:42PM    5                 Okay.   Well, then the Defendant may call their

           6 first witness.

           7                 MR. LOY:     Your Honor, the Defendant calls

           8 Frank Casanova to the stand.

           9                 THE COURT:     All right.

03:42PM   10                 MR. LOY:     My understanding, Your Honor, is

          11 Mr. Casanova has been sworn in.             He was in the courtroom

          12 during the swearing.

          13                 THE COURT:     All right.     Very well.

          14           FRANK CASANOVA, DEFENDANT'S WITNESS, SWORN

03:42PM   15                            DIRECT EXAMINATION

          16 BY MR. LOY:

          17 Q.       Good afternoon, Mr. Casanova.

          18 A.       Good afternoon, Mr. Loy.

          19 Q.       Could you please introduce yourself for the jury?

03:42PM   20 A.       Yes.    My name is Frank Casanova, and I work at

          21 Apple.

          22 Q.       When did you start working at Apple?

          23 A.       In 1988.

          24 Q.       Where do you live?

03:42PM   25 A.       I live in a town called Saratoga.            It's just
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 4 of 11


                                                                              260
          1 Q.       And you're not here to tell the jury that you're

          2 aware of any technology that is an alternative to

          3 VirnetX's technology for FaceTime and iMessage, are you,

          4 sir?

04:29PM   5 A.       No, sir, I wouldn't know one way or the other.

          6 Q.       And I don't know on behalf of Apple, right?

          7 A.       I don't know.

          8 Q.       You're going to have a technical expert to address

          9 that?

04:29PM   10 A.      We do have technical experts that will follow me,

          11 that's correct, sir.

          12 Q.      I bet you get lots of questions at dinner parties

          13 from folks when they find out that you work at Apple?

          14 A.      Lots of tech support questions, that's correct.

04:29PM   15 Q.      All right.      And I bet folks ask you about updating

          16 their iPhones?

          17 A.      From time to time.

          18 Q.      And have you ever had anyone ask you, listen, I

          19 updated my iPhone and it seems like it made it worse?

04:29PM   20 A.      I have heard that from time to time.

          21 Q.      Now, Apple doesn't go around breaking its own

          22 products for its customers, does it?

          23 A.      No, sir.

          24 Q.      That wouldn't be a good way to treat customers,

04:30PM   25 would it?
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 5 of 11


                                                                                 261
           1 A.       No.

           2 Q.       Now, let's talk about FaceTime when Apple was

           3 found to have infringed on FaceTime after the first

           4 trial.    Do you recall that?

04:30PM    5 A.       I have that in mind.

           6 Q.       And Apple implemented what everyone agreed was a

           7 non-infringing alternative, didn't they?

           8                MR. LOY:     Objection, Your Honor.         Can we

           9 approach?

04:30PM   10                THE COURT:     Yes.

          11                (Bench conference.)

          12                MR. LOY:     Mr. Ward asked the question, did

          13 Apple -- everyone agrees is a non-infringing alternative.

          14 This is walking right into the issue that was just

04:31PM   15 decided.

          16                MR. WARD:     Everyone agrees is a non-infringing

          17 alternative.      That's not a dispute.          We agree; they

          18 agree.     He knows he testified on his deposition exactly

          19 what it cost.       He was asked that very question.

04:31PM   20                THE COURT:     I know; but he didn't open the

          21 door, Mr. Ward.

          22                MR. WARD:     No, we're -- we agree that it

          23 doesn't infringe.

          24                THE COURT:     Okay.

04:31PM   25                MR. WARD:     And that they've left it -- I want
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 6 of 11


                                                                                    273
           1 A.       We do.

           2 Q.       All right.

           3 A.       It's not really a complaint department, though.

           4 Q.       You don't have a complaint department?

04:44PM    5 A.       No.     This particular one.

           6 Q.       Okay.     Well, let's read this document.

           7                Looks like this was received April 25th, 2014;

           8 is that right?

           9 A.       Yes, I would agree.

04:44PM   10 Q.       And, so, it was comment that was submitted via the

          11 Apple Inc. Website by; and the name is blanked, right?

          12 A.       Correct.

          13 Q.       And this person writes:         Dear Investor Relations,

          14 I'm writing to express my extreme dissatisfactions with

04:44PM   15 Apple.    A few weeks ago, I noticed that FaceTime was not

          16 functioning on my iPhone 4.           When I inquired at my local

          17 carrier's store, they did not have any answers except

          18 that I needed to upgrade my software to iOS 7.                   The

          19 problem, iOS 7 does not function well on iPhone 4 and

04:45PM   20 iPhone 4S.

          21                Let me stop right there.

          22                Is that the first time you've heard that

          23 complaint, that iOS 7 doesn't function well on an

          24 iPhone 4?

04:45PM   25 A.       Yes, sir, it is.
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 7 of 11


                                                                                     274
           1 Q.      You've never heard that complaint before, that the

           2 release of iOS 7 was too much information for a slower

           3 processor?

           4 A.      I'm going to have to think about that.               This was

04:45PM    5 quite a while ago.        I haven't thought about it in this

           6 context for a number of years.

           7 Q.      All right.      Well, let's keep going then.

           8               According to news reports, FaceTime no longer

           9 works with iOS 6, even though no notice to this effect

04:45PM   10 was given by the company.          When I tried to contact Apple

          11 support, I am informed that I had to pay $19 just to

          12 speak to someone, who will no doubt tell me that all I

          13 need to do to remedy the problem is to upgrade the

          14 operating system on the phone.

04:46PM   15               This is extremely frustrating, as the only

          16 reason I and other friends and family purchased an iPhone

          17 in the first place is to take advantage of the FaceTime

          18 application.

          19               Let's stop right there.

04:46PM   20               At least someone says the only reason they

          21 bought this phone was for FaceTime, right?

          22 A.      Yeah.     That's what this individual says, that's

          23 correct.

          24 Q.      She and her friends and family, right?

04:46PM   25 A.      Yes, sir.
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 8 of 11


                                                                                  275
           1 Q.      The irony of the whole situation is that Apple

           2 markets its products as bringing greater connectivity to

           3 the world when, in fact, all Apple has done is cut me off

           4 from my primary way of connecting with friends and

04:46PM    5 family.

           6               I would greatly like to resolve this

           7 situation.      Up until now, I had always been a big fan of

           8 Apple's products and company mission.              If there's a way

           9 to remedy this problem without upgrading my software, I

04:46PM   10 would appreciate if someone would contact me as soon as

          11 possible.     I look forward to hearing from an Apple

          12 representative soon.

          13               Thank you.

          14               Did I read that right?

04:46PM   15 A.      Yes, sir, you did.

          16 Q.      All right.      And I'm going to -- there's a

          17 resolution.      We're going to come back to the resolution

          18 of this one.      But you had another complaint --

          19               MR. WARD:      Let's look at Document 4.

04:47PM   20               No, that's not the right -- and just zoom in.

          21 Q.     (By Mr. Ward) All right.          This looks like one that

          22 got sent to Tim Cook, right?           And that's the CEO, right?

          23 A.      Yeah.     Lower down in the -- right.          At the top,

          24 it's from Tim to someone else.

04:47PM   25 Q.      Right.     And this is within eight days of the other
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 9 of 11


                                                                                     279
          1 Q.       And then let's go to the top of the 1117-1.

          2                And this is largely a reprint.            I won't spend

          3 our time doing that.

          4                Let's go to the next page of it with the

04:51PM   5 update on April 28th, 2014.

          6                MR. WARD:      Zoom in right there at the top.

          7 Q.      (By Mr. Ward) Going back to our problem:                  Unable to

          8 make or receive FaceTime calls after April 16, 2014.

          9                She declined to update her software and

04:52PM   10 indicated she would upgrade her iPhone instead, right?

          11 A.      That's what it says, correct.

          12 Q.      And so you don't know sitting in that chair

          13 whether or not Apple was intentionally -- intentionally

          14 breaking iPhones to get folks to upgrade to iOS 7; you

04:52PM   15 just had no knowledge of that?

          16 A.      Well, it's not our style to intentionally break

          17 iPhones.     But I don't know what took place in this thread

          18 of conversations and e-mails.

          19 Q.      But not just the e-mails, you don't know anything

04:52PM   20 that happened after the verdict up until the release of

          21 iOS 7 with respect to what Apple was doing internally

          22 with its software.        You're just, I don't know?

          23 A.      I do not know.

          24 Q.      You would agree with me that it's an innovative

04:53PM   25 way to sell new phones, though, right?
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 10 of 11


                                                                               280
           1 A.       Yes.    But not -- not really a fair way to sell new

           2 phones.

           3 Q.       Not fair, is it?

           4 A.       It's not how we would do it.

04:53PM    5 Q.       Not how you would do it?

           6 A.       That's not how Apple works.

           7 Q.       How do you know that, sir, if you don't know

           8 anything about the documents between November, 2012, and

           9 the release of iOS 7?

04:53PM   10 A.       Because --

          11 Q.       How do you know that?

          12 A.       I'm sorry I interrupted you.

          13 Q.       Go ahead.

          14 A.       Because I've worked at Apple since 1988 and I have

04:53PM   15 a much longer purview on our history and culture than

          16 that.

          17 Q.       But you don't know about the documents?

          18 A.       No, sir.

          19                 MR. WARD:     Pass the witness.

04:53PM   20                 THE COURT:     Redirect?

          21                 MR. LOY:     Just briefly, Your Honor.

          22                          REDIRECT EXAMINATION

          23 BY MR. LOY:

          24 Q.       Mr. Casanova, at the beginning of your direct

04:53PM   25 examination, you gave a very short introduction to your
          Case 5:17-cv-00551-LHK Document 387-5 Filed 01/24/20 Page 11 of 11


                                                                                 294
           1                MR. AROVAS:      No, Your Honor.

           2                THE COURT:     All right.

           3                MR. CASSADY:      No, Your Honor.

           4                THE COURT:     Good jobs today.        Thank you

05:19PM    5 everyone.      See you in the morning.

           6                (Court adjourned.)

           7

           8                              CERTIFICATION

           9

          10               I HEREBY CERTIFY that the foregoing is a

          11 correct transcript from the stenographic notes of the

          12 proceedings in the above-entitled matter to the best of

          13 my ability.

          14

          15 /s/ Brenda Hightower Smith
             BRENDA HIGHTOWER SMITH, CSR-FCRR              Date:     1/28/2016
          16 Official Court Reporter
             Eastern District of Texas
          17 Texarkana Division
             State of Texas No.: 3107
          18 Expiration Date: 12/31/16

          19

          20

          21

          22

          23

          24

          25
